OFFICE ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
For consistency and specificity, the figure descriptions should be amended to read:
--Figure 1.1 is a front, top and right side perspective view of a stand for monitor;
Figure 1.2 is a rear, top and right side perspective view thereof;
Figure 1.3 is a front elevation view thereof;
Figure 1.4 is a rear elevation view thereof;
Figure 1.5 is a left side elevation view thereof;
Figure 1.6 is a right side elevation view thereof;
Figure 1.7 is a top plan view thereof;
Figure 1.8 is a bottom plan view thereof;
Figure 1.9 is another left elevation view shown in a state of use and an alternate position;
Figure 1.10 is another rear, top and right side perspective view shown in a state of use;
Figure 1.11 is another rear, top and right side perspective view shown in a state of use and an alternate position;
Figure 1.12 is another rear, top and right side perspective view shown in a state of use and an alternate position;
Figure 1.13 is another rear, top and right side perspective view shown in a state of use and an alternate position;
Figure 1.14 is another top plan view shown in a state of use; and
Figure 1.15 is another left side elevation view shown in a state of use and an alternate position.--
Since the Figures will have been fully described, the following descriptive statements must be removed:
[Reproduction 1.9 is a reference view showing a state of use in an alternative position; reproduction 1.10 to 1.15 are reference views showing a state of use with monitors in alternative positions and the broken lines indicate portions of the article that form no part of the claimed design.]
To properly describe the broken lines, the following broken line statement should be added directly preceding the claim:
--The broken lines shown in Figures 1.1-1.9 illustrate portions of the stand for monitor that form no part of the claimed design. The broken lines illustrating the monitor in Figures 1.10-1.15 are environment, while the remaining broken lines in Figures 9 and 10 illustrate portions of the stand for monitor that form no part of the claimed design.-- 

Claim Rejection
35 USC 112(a) and (b) 
The claim is rejected under 35 U.S.C. 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.

The claim is indefinite and nonenabling because of the following unclear portions:

It cannot be determined from the drawings if the features shown on the bottom plan view in Figure 1.8 are flush to the bottom surface recessed within the design. Additionally, if they are recessed, it is unclear how far they are recessed. Based on the views provided and the lack of a bottom perspective view, the appearance of the features pointed out below cannot be determined without resorting to conjecture.

    PNG
    media_image1.png
    743
    943
    media_image1.png
    Greyscale

There appears to be a ball at the end of the protruding horizontal feature in Figures 1.5-1.6 and 1.9, but not on Figures 1.1-1.4, 1.7-1.8 and 1.10-1.14.  See Figures 1.1 and 1.6 below as an example of this problem:

    PNG
    media_image2.png
    733
    913
    media_image2.png
    Greyscale

To overcome this rejection, it is suggested that the design be shown clearly and consistently among the views. 

If certain non-enabled portions of the design cannot be fully enabled without the introduction of new matter, applicant may be able to disclaim some areas or portions of the design that are considered indefinite and nonenabling by converting them to broken lines, so long as the amendment meets the written description requirement of 35 USC 112(a).  It must be apparent that applicant was in possession of any design that results after converting portions to broken lines.  See MPEP 1503.02(III) for guidance on broken lines.

Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  If all the figures on a drawing sheet are canceled, a replacement sheet is not required.  A marked-up copy of the drawing sheet (labeled as “Annotated Sheet”) including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.

When preparing new drawings, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121.  

Conclusion
In summary, the claim stands rejected under 35 USC 112(a) and (b).

The references cited but not applied are considered cumulative art related to the claimed design.

Any inquiry concerning this communication should be directed to Katie Stofko whose telephone number is 571-272-7956. The Examiner can normally be reached on Monday-Thursday from 9:00 a.m. to 6:30 p.m. The Examiner can also be reached on alternate Fridays. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, George Bugg can be reached on 571-272-2998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in the USA or CANADA) or 571-272-1000.	
/KATIE JANE STOFKO/Examiner, Art Unit 2911                                                                                                                                                                                                        Date: December 6, 2022